Citation Nr: 1211675	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory/pulmonary disorder (claimed as silicosis and asbestosis). 

2.  Entitlement to an initial rating in excess of 30 percent for schizophrenia. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to November 1974. 

This appeal originally came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2010, the Board remanded the case for additional development.

The issue of entitlement to an initial rating in excess of 30 percent for schizophrenia is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A respiratory disorder, including chronic obstructive pulmonary disease (COPD) was not present in service or until many years after service, and there is no competent medical evidence that any current respiratory disorder, including COPD, asbestosis, or silicosis, is related to service or any incident therein.  


CONCLUSION OF LAW

A respiratory/pulmonary disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete preadjudication notice was sent in a June 2007 letter.

VA has obtained service treatment records, VA records, and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained a medical opinion as to the etiology of the respiratory disability.  All known and available records relevant to the service connection issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  

The Veteran contends that he has a respiratory disorder, which he claims is asbestosis or silicosis, related to asbestos exposure in service.  The Veteran has reported that he was exposed to asbestos in service from stoking boilers, working in the motor pool, and working in very old buildings.

Initially, the Board notes that while the Veteran is competent to provide evidence of visible symptoms, he is not shown to be competent to offer an opinion as to the diagnosis or etiology of any respiratory disability.  

Historically, the Veteran's service treatment records, including his separation examination in October 1974, are silent for any complaints, treatment, abnormalities, or diagnosis referable to any respiratory problems in service.  

Private treatment records dated in November 1994 note normal chest examination, with lungs completely clear in all fields, no wheezes, rhonci, or rales; chest X-ray showed no active lung disease.

Silicosis was diagnosed on an April 2002 private physician's statement that noted the Veteran's history of occupational exposure to silica from 1978 to 1980 at a paper mill and in 1977 while working as a brick mason, cement finisher, and bricklayer.  The Veteran reported smoking three packs per day of cigarettes from the ages of 15 to 27, quitting in 1974.  The physician noted that chest X-ray in April 2002 showed bilateral interstitial fibrosis consistent with silicosis.

A May 2002 private physician's statement noted that a December 2000 chest X-ray as well as the Veteran's medical history of significant occupational exposure to asbestos dust, was consistent with a diagnosis of asbestosis.

In a May 2010 statement, the Veteran reported exposure to asbestos while working in construction and while in the military.

A VA examination was conducted in July 2011.  The Veteran reported exposure to asbestos in the military from stoking fires and from boilers.  He reported that he smoked up to three packs per day for eight to 10 years, quitting in 1973.  X-rays showed no calcified pleural plaques.  There were scattered calcified granulomas in the hila.  Changes of COPD were noted.  Pulmonary function testing showed mild obstructive lung defect.  The diagnoses were COPD, and asbestos exposure by patient history.  After reviewing the claims folder, the examiner provided an addendum to the examination report in November 2011.  The examiner stated that it was less likely than not that the Veteran's current respiratory disability was incurred in or caused by an inservice injury, event, or illness.  The examiner noted that the service separation examination showed no evidence of respiratory condition; that he smoked three packs per day for 10 years; that he was exposed to asbestos while working construction after service; that there was no evidence of record to support asbestos exposure in service; that PFTs showed mild obstructive lung defect; and that the Veteran had mild COPD that was consistent with his smoking history.

The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miler v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

The Board finds the VA opinion persuasive, as it was based on review of all the evidence of record and included a discussion of the relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran has COPD from smoking, and no disability related to service, including alleged asbestos exposure therein.

The private physicians' reports containing diagnoses of silicosis and asbestosis do not relate those disabilities to the Veteran's period of service, and the Veteran has reported exposure to silica and asbestos in post-service employment.

The evidence of record in this case showed that the Veteran did not have any respiratory problems or abnormalities in service, or any evidence of a respiratory disorder until 2000, more than 25 years after discharge from service.  The preponderance of the medical evidence shows that the Veteran currently suffers from obstructive airway disease - COPD, which the VA physician opined was more likely related to his history of smoking.  With this disability not manifested for more than two decades after service, and there being no competent medical evidence which suggests that this is related to service or any incident therein, there is no basis upon which to establish service connection.  

Inasmuch as there is no evidence of a respiratory disorder in service or until many years thereafter, no probative evidence of asbestosis or silicosis related to service, and no competent medical evidence suggesting an etiological relationship between his current COPD and service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for a respiratory/pulmonary disorder is denied.


REMAND

Pursuant to the Board's previous remand, the Veteran underwent a VA psychiatric examination in July 2011.  At that examination the Veteran reported that he had begun seeking psychiatric treatment about two years earlier through the Tuscaloosa VA.  The Veteran's representative has noted that records of such treatment are not in the claims folder and may show more extensive symptoms of the Veteran's service connected schizophrenia than were documented on the VA examination report in July 2011.  The Board believes that such records should be obtained and that the Veteran should undergo another VA examination to properly assess the current extent of his psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete psychiatric treatment records from VAMC Tuscaloosa and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2009 to the present.

2.  After obtaining the requested records, schedule the Veteran for a VA examination to determine the current severity of his service-connected schizophrenia.  The claims file should be made available to and reviewed by the examiner.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and comment upon the frequency or severity of the Veteran's psychiatric symptoms.  The examiner should also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.

3.  After the development requested above has been completed, the RO or the AMC should again review the record and re-adjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


